Citation Nr: 1434833	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1955 to November 1959.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2009, the Veteran testified during a hearing before the undersigned Veteran s Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In October 2009, the Board remanded the claim for further development.  Thereafter, in February 2012, the Board denied the Veteran's claim.  He appealed, and in an April 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the matter for further consideration.

The Veteran submitted additional evidence in June 2014, with a waiver of RO consideration of those records.  38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service stressors lack credibility and are of minimal probative value.
 
2.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of the Veteran's separation from active duty.

4.  There is no competent or credible evidence of a nexus between any diagnosed psychiatric disorder, to include a depressive disorder and bipolar disorder, and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, a depressive disorder, and bipolar disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304(f), 3.307. 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As stated in a June 2014 letter from his attorney, the Veteran has waived all VCAA notice errors.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The Board notes that the discussion herein is essentially the same as in the February 2012 decision, as the facts of the development of the appeal have not changed.  Further, the Veteran did not raise any duty to assist issues on appeal. 

The RO obtained the Veteran's service and personnel treatment records and, pursuant to the October 2009 remand, all available VA treatment records from the Albany VA Medical Center (VAMC).  The Board notes that the VA treatment records show that the appellant had received psychiatric treatment from Albany VAMC since the early 1970s and that only records from that facility since 1987 are of record.  

VA has a heightened duty to assist the Veteran in developing his claim since the VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Pursuant to the Board's remand, the claimant reported in November 2009 receiving treatment at the Togus VAMC, the Brockton VAMC, the Jamaica Plains VAMC, and the Canandaigua VAMC.  The RO obtained all available records from those facilities.  

In April 2011, the Togus VAMC submitted all available records and indicated that the Veteran's paper records were transferred to the Manchester VAMC.  Later in April 2011, the Manchester VAMC indicated that there were no records of any electronic or archive medical records at that facility; that the archive records can be located at the Albany VAMC; and that the VA Boston Healthcare System, VA Greater Los Angeles Healthcare System, and the VA Long Beach Healthcare System have medical records pertaining to the Veteran.  An August 1998 VA treatment record from the Togus VAMC indicates that the claimant was being treated by a non-VA facility in Portland, Maine, and that the question of a Disabled American Veterans van being available that day came up ten days "earlier via [Portland] Vet Center."  VA did not make any attempts to obtain records from the VA Greater Los Angeles Healthcare System, the VA Long Beach Healthcare System, or the Portland Vet Center.  However, the appellant has never alleged that he was treated for a psychiatric disorder at a VA facility in California or the Portland Vet Center.  Moreover, the issue of entitlement to service connection for PTSD turns on whether there is corroborating evidence that the Veteran's stressors occurred, and there is no indication from the claimant that records from those facilities in California or the Portland Vet Center would provide such corroboration.  Therefore, VA had no duty to obtain records from facilities in California or the Portland Vet Center and another remand to obtain such records is unnecessary.

In March and September 2010, the Jamaica Plains VAMC indicated that there were no records at that facility and that the records are located at the Albany and Providence VAMCs.  In June 2010, the Providence VAMC reported that an archives search revealed that there were no available records.  In September 2010, the Brockton VAMC stated that 1995 records from that facility were transferred to the Providence VAMC.  Later, the Providence VAMC provided records dated from 1992 to 1997 and in April 2011 that facility indicated that there were no additional records.  In any event, records from a 1992 hospitalization at Brockton VAMC and treatment records from the Boston VAMC dated from 2000 to 2001 are of record.  In April 2011, VA obtained all records from the West Roxbury VAMC.

In March 2010, the Canandaigua VAMC submitted additional records.  In April 2011, the Canandaigua VAMC indicated that all records from that facility were located at the Albany VAMC.  Such records were located in the request for records from the Albany VAMC.  A June 1996 VA treatment record shows that the Veteran had a history of a hospitalization at the Rochester VAMC in 1985.  Records of this hospitalization are not of record.  The Board notes that the Rochester VAMC no longer exists and that it was apparently merged with the Canandaigua VAMC.  Therefore, another remand to attempt to obtain such records is unnecessary.

Given VA's attempts to obtain the complete records from these facilities, VA has complied with that directive of the Board's remand.  VA also obtained records from the Tampa VAMC. The VA New York Harbor Healthcare System reported in May 2005 that there was no record of the Veteran being treated at that facility or the facility in Brooklyn.

Pursuant to the October 2009 remand, the Social Security Administration indicated in November 2009 that the Veteran had not applied for any disability benefits and that, thus, there were no relevant Social Security Administration records.  Also, pursuant to the remand, the appellant underwent a VA examination in August 2011.

VA also obtained a deck log from the USS HYADES in March 1957 submitted by the National Archives and Records Administration, responses from U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)), another response from the National Archives and Records Administration, a ship history of the USS HYADES, a response from the Department of the Navy Office of the Judge Advocate General Torts Claims Unit, and a response from the Naval Historical Center in an attempt to verify the Veteran's stressors.

Additionally, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2009 Central Office hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  There is no evidence suggestion that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, the appellant's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

With respect to the Veteran's allegations of personal assault/military sexual trauma (MST), the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The VA M21-1MR guide also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  VA shall consider all information and lay and medical evidence of record in a case before it with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran alleges that he has PTSD and other psychiatric disorders as a direct result of participating in putting out a fire in the port ammunition room of the USS HYADES in March 1957, and due to being the victim of a sexual assault in June 1957.  Both an August 2011 VA examiner, as well as a June 2014 private examiner, diagnosed PTSD secondary to his in-service stressors and diagnosed a depressive disorder secondary to PTSD.  The June 2014 examiner also diagnosed bipolar disorder, secondary to PTSD.  Significantly, however, the evidence does not corroborate the appellant's assertion that he was participated in putting out a fire in the port ammunition room or that he was the victim of an in-service assault at any time during his military service.  Without a valid stressor, there cannot be a valid PTSD diagnosis for VA purposes, as the DSM-IV criteria have not been met.  For purposes of clarity, the Board will discuss the credibility of the Veteran's accounts of these incidents separately.

The Fire

The Veteran has repeated on numerous occasions that he participated in extinguishing a fire in the forward port-side magazine of the U.S.S. Hyades, during which event he feared for his life, because of the possibility of the explosion of ordinance.  

The Veteran's service treatment and personnel records are completely negative for evidence of participation in putting out any fire, including the alleged fire in the forward port magazine of the U.S.S. Hyades.  In an August 2007 statement, the Veteran claims that he was treated for respiratory symptomatology immediately after the fire.  His service treatment records, however, do not show any such treatment and merely reflect that in May 1957 (a record from his time on the U.S.S. Hyades) he was treated for a left knee abrasion.  

As for other sources of corroboration of the fire, in April 2006, the Naval Historical Center indicated that they only maintain ship deck logs that less than 30 years old.  Regarding a fire in March 1957, the Department of the Navy Office of the Judge Advocate General Torts Claims Unit indicated that there they had no records of such an event and that they were unable to locate an investigation report.  The ship history of the U.S.S. Hyades does not mention such an event.  The National Archives and Records Administration in October 2007 stated that they examined the deck logs of the U.S.S. Hyades in March 1957 and that no record was found showing a fire during that time.  In September 2008, JSRRC (formerly CURR) indicated that they researched the January to April 1957 deck logs submitted by the U.S.S. Hyades and found that while there was a fire in a fuel oil pump in February 1957, the deck logs did not mention a fire in the ammunition room during that time period.  Later, JSRRC reported that the U.S.S. Hyades was moored in Norfolk, Virginia from March 1 to March 25, 1957, and that on March 25, 1957 the ship was on route to the Straits of Gibraltar.  JSRRC noted that a review of 1944-to-1962 ship history and the March-to-April 1957 deck logs did not reveal a fire erupting on board.  Nonetheless, in June 2011 the National Archives and Records Administration found a deck log from the U.S.S. Hyades dated in March 26, 1957 showing that a mess man received second degree burns of the right thigh as a result of spilled grease, but did not indicate any injuries due to a fire.  

Based on the foregoing, the Board finds that, other than the statements by the Veteran, there is no evidence of a fire in a magazine aboard the U.S.S. Hyades during the requisite time period.  The Board must consider the probative value of the Veteran's statements.  As an initial matter, the Veteran is competent to report on his observations and activities that he personally experienced; there are thus no competency issues concerning the Veteran's assertions.  The remaining question is whether those statements are credible.  Previously, the Board found that the discrepancies in the deck logs and service treatment records undermined the Veteran's credibility concerning the alleged fire.  Further review does not alter the Board's finding in that regard.

In the April 2013 Memorandum Decision, the Court noted other potential sources of corroboration for the alleged fire.  The Court stated that the Board failed to consider the fact that the Veteran "satisfactorily completed an in-service two-day fire-fighting course before being assigned to the U.S.S. Hyades."  The Court acknowledged that it was "unclear from the record whether that fire-fighting course was part of a standard training regimen that all sailors undergo or part of a special program that may have made him more qualified to fight fires," and that "that distinction is significant because, if [the Veteran] received additional, specialized fire-fighting training, then it would be reasonable to assume that his completion of the course made it more likely that he would have been called upon to help extinguish the alleged fire."  

Initially, the Board notes that the record is completely devoid of any evidence to support the theory that this may have been some type of specialized fire-fighting course.  The record of fire training from the service personnel records merely indicates that the Veteran "[s]atisfactorily completed a two day course at the Naval School, Fire Fighting, U.S. Naval Base, Philadelphia, Pa., on 25 September 1956."  The report of his course completion contains no indication that he was to be specially assigned to a fire-fighting role, or that he was then qualified to take on specialized fire-fighting duties.  Similarly, the Veteran has never asserted that he was assigned as a firefighter.  While his attorney, in an appellate brief filed with the Court, called the Veteran a "firefighter," he provided no basis, other than the two-day course, for that assertion.  The Veteran's assigned duty, per his statements and his DD214, was never as a firefighter.  He was a records clerk, and per his hearing testimony, it was his job to handle payroll on the ship.  He testified in September 2009 regarding his rationale for fighting the fire, stating that his "impetus" for running to the location of the fire had to do with the fact that almost everyone on board was seasick, and when the fire gong went off, he was one of the few people on board that was not sick.  He made no reference to any specific fire-fighting duties related to his previous fire-fighting course or any special duties he may have had while on the ship.  

The  theory that it made it more likely that the Veteran "would have been called upon" also necessitates a finding that the fire actually occurred.  In other words, the two-day fire-fighting course could not make it any more likely that the Veteran arrived to fight a fire that never occurred.  And as discussed throughout this decision, the Board has found no credible evidence that the fire the Veteran describes actually did occur.  Thus, without a fire, the two-day course has no relevance to the inquiry whatsoever.  To find that the course works to "corroborate the veteran's claimed stressor" as the Court suggested it might (citing Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) for the proposition that "as long as there is 'independent evidence of the occurrence of a stressful event, and the evidence implies [the veteran's] personal exposure' to the stressor, then the requirement in § 3.304(f) that there be 'credible supporting evidence that the claimed in-service stressor occurred' is satisfied") would be fallacy of presumption.  In other words, the Board would have to find that the Veteran's assertion of his participation in the fire-fighting effort is more credible because of the fire-fighting course (i.e., the "independent evidence of the occurrence of a stressful event"), despite the lack of any credible evidence that the fire itself actually occurred.

The Court also stated that the Board failed to account for medical evidence that may explain why the Veteran may have misstated the location of the fire, noting that the August 2011 VA examiner indicated that the Veteran suffered from "[m]ild memory loss" and stated that his psychiatric symptoms included "[e]fforts to avoid thoughts, feelings or conversations associated with [the claimed] trauma" and an "[i]nability to recall an important aspect of the trauma."  

The Board acknowledges that the August 2011 examiner specifically identified symptoms of memory loss that included "[m]ild memory loss, such as forgetting names, directions or recent events," and "[i]mpairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks," as well as the efforts to avoid thinking about the trauma and the inability to recall an important aspect of the trauma.  The examiner did not elaborate on what the "[i]nability to recall an important aspect of the trauma" meant (such as what that "important aspect" might mean, and notably, did not provide any basis for that finding.  The examiner also provided no opinion as to whether the Veteran was being truthful in his description of the alleged fire incident, but accepted the alleged fire as an established fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  It is apparent from the record, including the Veteran's synopsis of the event at the time of the August 2011 examination, that he has been consistent with his report of the alleged fire throughout his claim.  At no point has he suggested that he does not recall any details of the alleged event, but rather has repeatedly and strenuously asserted that he knows exactly what happened, and that any suggestions to the contrary are incorrect.  He testified at his September 2009 hearing that he "lost four years of [his] life" due to 1998 electroconvulsive therapy, but that his memory was "back."  Further, the December 2008 examiner noted that "[t]he veteran reported some minor recent memory deficits but felt that his remote memory was fine."  

In addition to his report of the event to the August 2011 examiner, in June 2011, the Veteran stated that he was diagnosed with PTSD "due to the fire in the forward magazine (that's where ammunition is kept).  The whole ship could have blown up.  Not a stressful incident??"  In that same statement, he insisted that the fire was not in the engine room (as discussed below), stating that "[i]n the past [VA] had the fire in the engine room.  It was in the magazine!!"  

In a May 2011 written statement, the Veteran described the event as follows (ellipses in original):

Fire aboard USS Hyades (AF-28) March 1957 Atlantic Ocean . . . fire in forward magazine[,] I was first to arrive . . . executive officer had bolt cutters . . . removed lock, opened hatch . . . engulfed by asbestos smoke . . . scared to death . . . fire was extinguished [by me] . . . seas were 80-100 feet above superstructure . . . it was brutal!  Extinguisher was handed to me by first class gunners mate.

In March 2009, the Veteran asserted that his memory of the fire was perfectly clear:

Here it is fifty two years later and I can remember vividly the fire in the forward port magazine.  For your information, forward means front of the ship, port means left and the magazine is where the ammunition is stored.  We were steaming across the Atlantic Ocean without sonar and radar (contact me if you need the definition of sonar and radar).  The ocean was tossing this old (built in 1938) ship around like a cork due to the storm we were going through.  Being a second class petty officer and leader and not being sea sick like 90% of the 266 Navy personnel on board which means about 20 personnel were not seasick.  The fire gong alerted everyone about the fire in the forward magazine.  Out on deck I go with about 5 other personnel.  Waves were at 100+ feet slamming on deck - I'm saying to myself, is this how my life is going to end with the ammunition blowing us apart like a tin can.  My objective was to reach that magazine to put out the fire - I was the first to arrive at the hatch to the magazine.  Fortunately the executive officer had a bolt cutter which he handed to me to cut the padlock.  I opened the hatch and I was greeted with acrid asbestos smoke which left me choking plus the waves were hitting me forcing me further into the magazine.  I had my lantern with me which I identified as an electrical fire in a light switch.  Someone handed me a CO2 fire extinguisher and I put out the fire with the total effort of the other four personnel.

In January 2007, the Veteran provided a similar statement describing the alleged fire:

Fire in forward port magazine Feb[ruary] 1957 - May 1957 - approximately 400 miles west of the Azores - fire was an electrical fire - I opened the hatch and the smoke from the asbestos laden electrical equipment affected me - we were traveling independently of other Sixth Fleet ships - no sonar/no radar - seas 80-100 feet above deck - complement of 255+ - personnel (officers/enlisted) due to weather conditions about 10 - 15 personnel were sea sick when the fire announcement was released - I was one of about 5 that reached the hatch - gunners mate had bolt cutters for lock[,] I had CO2.  

Considering the Veteran's statements concerning the competency of his memory, his relative consistency as to the details provided, and the fact that no examiner has suggested (other than the passing reference to the stressor made by the August 2011 examiner) that his memory of the events in question is impaired, the Board finds that the preponderance of the evidence is against a finding that the Veteran is merely "mistaken" as to the details of the alleged fire.  

The Board also finds no credible evidence to support the Veteran's attorney's theory that when the Veteran repeatedly and explicitly refers to the fire in the forward port magazine, that he was actually referring to the February 1957 engine room fire.  The Court similarly made such a suggestion in the Memorandum Decision, noting that "the Board did not explain why it found the discrepancy between [the Veteran's] statements and the deck log as to the location of the fire to be so damaging to his credibility in light of the fact that the deck log [account of the engine room fire] corroborated other important details about the alleged fire."  Despite the questioning of the Court and the Veteran's attorney, the premise of the theory that he was actually referring to the engine room fire has been repeatedly renounced by the Veteran himself.  

In addition to the statements quoted above, the Veteran has repeatedly explained that the reason that the alleged fire event had such a psychological impact on him was the fear that the ammunition in the magazine was going to explode.  There has been no suggestion that munitions were stored in the engine room.  In this regard, testimony from his September 2009 hearing is highly relevant (questions asked by the representative, answers by the Veteran):

Q: Can you think of anything concerning the fire that we haven't discussed?  I don't think we've emphasized the fact that the fire that the VA found was in the number two oil pump in the engine room.
A: Correct.
Q: Whereas you're absolutely certain the fire that you helped fight was in the magazine.
A: Forward magazine portside.
Q: The fire that the VA found lasted for approximately five minutes, the fire that you helped fight lasted approximately three times that long?
A: Correct, yeah.

In his March 2009 statement, the Veteran states with respect to the "information about the fire on February 14, 1957 number two fuel pump that lasted four minutes.  You have the wrong fire."

Thus, the Veteran himself disputes any characterization of the February 1957 engine room fire as the fire he claims to have experienced.  Considering the specificity of the Veteran's statements about the nature and location of the fire, as well as the fact that he was concerned that the ammunition might explode, the Board finds that there is no valid basis upon which to assume that he was involved in the four-minute engine room fire in February 1957.

The Board finds all of the Veteran's accounts of a fire occurring in the forward portside magazine to be incredible.  His statements are inconsistent with the evidence from the deck logs concerning the existence of the fire, as well as his service treatment records.  Caluza, 7 Vet. App. at 511-12.  Similarly, the Board finds it highly implausible, were a fire to have actually occurred in the magazine, during a severe storm, and lasting 12-15 minutes, that such an event would not be recorded in the deck logs, especially considering that a four-minute fire in the engine room was recorded.  The alleged fire the Veteran describes is, by his own account, of a much greater magnitude than the comparatively minor engine room fire, suggesting that, had it occurred, it would have been documented.  

The sexual assault

Similar to the existence of the alleged fire, the Board notes that the Veteran's service treatment and personnel records are completely negative for evidence of any type of sexual assault.  

As discussed in the prior decision, in an October 2011 appellant's post-remand brief, the representative notes that the service personnel records show that the claimant was transferred from the U.S.S. Hyades to a non-sea-deploying assignment.  The Veteran claims that he requested the transfer after the sexual assault.  The service personnel records, however, do not show that the transfer was made at the appellant's request.  His statements alone are not sufficient to support such a finding either, because the Board finds that his claims in this regard lack credibility.

Additionally, the Veteran has provided contrasting reports of the alleged event.  VA treatment records show that in June 1996 and August 1998 the Veteran denied any history of sexual trauma, to include military sexual assault.  In a September 2001 treatment record, the Veteran described "an incident of going ashore with a gunner's mate, being drugged and awakening before he was raped.  He felt uncomfortable on the ship afterward so he requested a transfer . . ." (emphasis added).  The Board finds that the inconsistency of his statements regarding what he claims to have actually happened damages his credibility.  

The representative also argues that there was a decline in many areas of the claimant's military performance as shown by the evaluation scores during the periods involved.  The service personnel records, instead, reveal that his scores ranged from 3.2 to 3.6 in November 1956, from 3.4 to 3.8 in May 1957, from 3.4 to 3.8 in June 1957, and from 3.6 to 3.8 from November 1957 to May 1959.  Thus, there is no evidence of a decline in many areas of the claimant's military performance as shown by the evaluation scores

The Veteran claims that he started abusing alcohol after the alleged sexual assault.  When questioned about the onset of his psychiatric symptomatology at his September 2009 hearing, the Veteran stated that his symptoms started "right after these incidents, and that's when I took up alcohol to try to drown out."  The medical evidence is clear (including citations to the record in the June 2014 private examiner's report) that the Veteran abused alcohol prior to his time in the Navy.  Further, while the service treatment and personnel records show no evidence of alcohol abuse, various post-service records document a pre-service history of alcohol abuse, including an April 1986 VA treatment record shows that prior to his service, the appellant was asked to leave college due to alcohol and misdemeanor problems.  The Board finds that his misstatement of the timing of his alcohol abuse, when questioned by the undersigned regarding his symptoms, gravely undermines the Veteran's credibility.  

The December 2008 VA examiner noted that the Veteran was a poor informant who had been seen as grandiose and frequently embellishing his statements to the point of being near delusion in content.  That examiner added that it did not appear that the appellant's focus of his multiple treatments was the fire or the sexual assault and that he did not appear in the least distressed when discussing any of these events during the examination.  The examiner stated that he could not conclude with any degree of certainty that the claimant's accounts of these events was accurate or that they have not been embellished.

Notably, the June 2014 examiner specifically disagreed with the December 2008 examiner's determination that the Veteran's lack of distress in describing the alleged events was significant.  The June 2014 private examiner stated that the Veteran's "reported inappropriate affect (e.g., not appearing distressed when discussing his trauma) does not negate his subjective experience or nor [sic] does it impact my opinion that his psychiatric condition is a byproduct of traumatic military experiences."  Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The June 2014 examiner's determination, in this respect, is accorded less weight than the observances of the December 2008 examiner.  The December 2008 examiner conducted an in-person interview with the Veteran, and thus was able to witness the appellant's affect as he described the alleged events.  The June 2014 examiner, in contrast, only conducted a phone interview, and was unable to view the appellant's physical affect.  Furthermore, though the June 2014 examiner stated that the inappropriate affect did not negate the subjective experience, the examiner provided no rationale for his opinion.  Id.; Nieves-Rodriguez, 22 Vet. App. at 302.

Finally, the Board finds that neither the August 2011 VA examination, nor the June 2014 private examination, are sufficient to corroborate the claimant's account of whether the alleged in-service personal assault occurred.  38 C.F.R. § 3.304(f)(5).  While such reports can corroborate such an event, the reports in question do not.  Neither of those examiners made any findings that the events themselves actually occurred.  Rather, the reports merely repeated the Veteran's allegations of the events.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Had the examiners made clinical findings regarding the events themselves, then the reports could serve to corroborate the Veteran's testimony.  Whereas here they merely repeat his testimony without more, they do not serve that purpose.  38 C.F.R. § 3.304(f)(5).  

As such, there is no valid corroboration of the alleged military sexual trauma stressor.  Without credible supporting evidence that the claimed in-service stressor occurred, service connection for PTSD cannot be warranted.  38 C.F.R. § 3.304(f).

Other issues raised by the Court

The Court requested that the Board specifically address why it found the December 2008 VA examination, including its findings that the Veteran did not have PTSD, to be probative, despite the examiner's statement that psychological testing was not performed at that time.  Nieves-Rodriguez, 22 Vet. App. at 302.  The Board merely cited to this as supporting evidence, as the February 2012 decision did not rely on the December 2008 examiner's opinion that the Veteran did not have PTSD.  Rather, the Board based its determination on the fact that there is no verified stressor upon which a PTSD diagnosis could be based.  That finding is further supported by the discussion in this decision.  

Conclusion regarding PTSD

Based on the foregoing, there is insufficient credible evidence of an in-service stressor to support a diagnosis of PTSD.  As such, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304(f).  

Other psychiatric conditions

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, VA treatment records show diagnoses of depressive and bipolar disorders, to include bipolar disorder with psychotic features.  The Board has reviewed all of the evidence of record to include service treatment records, VA treatment records, and VA examination records.  Significantly, post-service treatment records and examination reports do not include any opinion linking any psychiatric disorder other than PTSD to service except for the August 2011 VA examination report.  These records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  The June 2014 examiner's opinion stated that bipolar disorder and depressive disorder were secondary to the Veteran's PTSD.  
 
A review of the service treatment records, including the Veteran's separation examination, reveals no finding or diagnosis of a chronic psychiatric disability. 

A medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Veteran is competent to report his stressors.  The Board, however, gives the opinion of the August 2011 VA examiner no weight because it was based on the appellant's history that, as discussed above, the Board finds incredible.  Moreover, the August 2011 VA examiner stated that the depressive disorder was secondary to PTSD.  Service connection for a depressive disorder secondary to PTSD must be denied because the Board is denying service connection for PTSD.  The same findings apply to the secondary conditions noted by the June 2014 examiner.  

The December 2008 VA examiner opined that it was not likely that the alleged fire and military sexual assault caused the Veteran's bipolar disorder.  That examiner noted that while the appellant did have symptoms of mania in particular and at times anxiety and depression in the past, there could be other stressors, such as his divorce, work-related problems, and housing issues, that could have been responsible for triggering these disorders.

The December 2008 VA examiner diagnosed alcohol dependence in remission.  With regard to the diagnosis of alcohol abuse, that disorder is not a disability for which service connection can be granted.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  Moreover, since the disorder is in remission, it is not a current disability.  That examiner noted that the Veteran stopped drinking in 1986, well before he filed his claim in 2004.

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, for the same reasons as stated above especially the fact that he denied a history of sexual assault during treatment prior to filing his claim, the Board does not find him credible.  Moreover, a September 1997 VA treatment record indicates that the appellant has been depressed over 25 years.  This record does not state that he had been depressed for nearly 40 years.  As noted above, the Veteran last served on active duty in 1959.  

Currently, the only evidence supporting the claim that a psychiatric disorder is due to service is the statements and testimony of the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (providing that "a layperson is generally not capable of opining on matters requiring medical knowledge").
 
There is competent evidence that the Veteran has had bipolar and depressive disorders; however, without competent and credible evidence linking any current disorder to service the benefit sought on appeal cannot be granted.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and bipolar disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


